Citation Nr: 1706581	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 1, 1997, for payment of additional compensation based on the dependent status of the Veteran's spouse, GR, and son, KR.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972 and from August 1977 to January 1991 with apparent additional service (i.e. service for which VA has not received official verification).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2012, the Veteran presented sworn testimony during a Board hearing in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  In April 2015, the case was remanded for further development.  In a January 2016 decision, the RO granted an earlier effective date of December 1, 1997, for payment of additional compensation based on the dependent status of GR and KR.  As this determination does not constitute a complete grant of the benefit sought and as the Veteran has not expressed satisfaction with it, the appeal continues.  


FINDINGS OF FACT

Necessary confirmation of the existence of dependents GR and KR was not received by the RO until November 4, 1997.   


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 1997, for payment of additional compensation based on the dependent status of the Veteran's spouse, GR, and son, KR have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations generally imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, in this case, the pertinent facts regarding the date of receipt of relevant documents needed to award additional compensation for the Veteran's dependent spouse and child are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to effective dates for additional compensation for dependents.  The VCAA is therefore inapplicable and need not be considered with regard the Veteran's appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Moreover, even assuming applicability of the VCAA notice provisions, through his testimony and the assertions of his representative, the Veteran has demonstrated actual knowledge of the evidence necessary to substantiate the instant claim.  Thus, he is not prejudiced by any notice defects. Also, there is no reasonable possibility that any further assistance VA would provide would substantiate the claim.  Accordingly, no further assistance to the Veteran is required.

Also, in regard to the March 2012 hearing, the Board finds that the VLJ appropriately explained the issue on appeal and considered whether there might be any outstanding evidence that might need to be obtained or submitted.  This latter finding is supported by the Board's subsequent April 2015 remand.  In short, the Board finds that no prejudicial error has been committed in discharging the VLJ's duties under 38 C.F.R. § 3.103(c)(2).   




II.  Analysis

An additional amount of compensation may be payable for a spouse, child, or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.4 (b)(2).  The term "child" means, in relevant part, an unmarried person under 18 years, or under age 23 if attending an educational institution approved by VA.  38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. § 3.57; see also 38 U.S.C.A. § 104 (a) (West 2014). 

Generally, an award of additional compensation for dependents based on the establishment of the 30 percent rating shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110 (f). 

More specifically, the effective date for the payment of additional compensation for dependents will be the latest of the following dates: (1) Date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401 (b). The term "date of claim" means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  Id. 

In order to establish entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of 38 C.F.R. § 3.204.  38 C.F.R. § 3.213 (a).  VA can sometimes accept the statement of a claimant as proof of marriage, dissolution of a marriage and birth of a child.  38 C.F.R. § 3.204(a)(1); See also McColley v. West, 13 Vet. App. 553, 557 (2000).  However, VA will require further proof of dependency when the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 C.F.R. § 3.204 (a)(2).  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see 38 C.F.R. § 3.216).  38 C.F.R. § 3.204(a)(1).  

The earliest that an award of compensation for additional dependents may be paid to the Veteran is the first day of the month following the effective date.  38 C.F.R. 
§ 3.31.  

In an application for compensation or pension received by the RO on February 5, 1991, the Veteran claimed service connection for a number of disabilities.  On this form, he listed one dependent child KR and indicated that KR had been born on October [redacted], 1983.  He also listed his current spouse as GR and noted that they had been married on May [redacted], 1978.  Additionally, he indicated that he had divorced his prior spouse, EV, in September 1977.  He did not provide KR's Social Security number and the Social Security Number he provided for GR was not accurate.  In a September 1991 rating decision, the RO granted service connection for duodenal ulcer, hypertension and headaches, with each of these disabilities rated as 10 percent disabling and also granted service connection for bilateral heel spurs, rated noncompensable.  An effective date of February 1, 1991, was assigned for all of these disabilities and it was noted that the Veteran's combined disability rating as of this date was 30 percent.  

In an October 1, 1991, letter, the RO informed the Veteran of the monthly compensation he was entitled to receive pursuant to his recent award of service-connected compensation.  The RO also indicated that the Veteran should furnish a certified copy of the public record of termination of his previous marriage and a certified copy of his current marriage certificate.  In a subsequent October 7, 1991, letter, the RO informed the Veteran that his application for benefits had not contained his dependent(s) Social Security Administration number(s) (SSNs) and that disclosure of SSNs for those for whom compensation or pension benefits are claimed is mandatory as a condition for receipt of those benefits under 38 C.F.R. § 1.575.  The RO noted that since disclosure was mandatory, failure to provide either the number requested or information as to why one had not been assigned to dependent(s) could result in the denial of the Veteran's claim (i.e. denial of additional compensation for the dependent(s)).  The RO also informed the Veteran that this information should be submitted as soon as possible but in any case within one year of the letter; otherwise, payments for the dependent(s) in question could only be authorized from the date that VA received the evidence.  In a separate October 7, 1991, letter, the RO specifically asked for a public record of birth for KR.  

In a Declaration of Status of Dependents received on November 4, 1997, the Veteran provided the SSNs for KR and GR and noted that KR was living with him.  The Veteran also noted that he had married GF on May [redacted], 1978 and that she was his current spouse.  Additionally, he noted that he had divorced his previous spouse, EV, in September 1977.   Along with the declaration, the Veteran submitted KR's birth certificate showing that he was the Veteran's child and was born on October [redacted], 1983; a divorce decree indicating that he and EV had divorced in September 1977 and a marriage certificate showing that the Veteran and GR were married in May 1978.  

In his September 2009 claim, the Veteran noted that he was awarded compensation benefits at a combined disability rating of 30 percent when he got out of service.  He indicated that he had provided VA with all the necessary documents, including his marriage license, divorce decree pertaining to his previous marriage and his son's birth certificate.  However, he noted that at the time of the 30 percent award he was paid only as a single Veteran and that his compensation award was not increased to account for his applicable dependents until October 26, 2007.  Consequently, he requested that he be reimbursed from February 1991 to the present for his applicable dependents.  

In the May 2010 decision, the RO noted that in its notification letter from October 1991, it had informed the Veteran that it needed additional evidence to add his dependents to his compensation award and at that time had requested a copy of the divorce decree pertaining to the Veteran's prior marriage, the marriage license pertaining to the Veteran's subsequent (and current) spouse and a birth certificate for KR.  The RO also indicated that it did not receive a response to this inquiry until September 21, 2009. 

At the March 2012 hearing, the Veteran's representative noted that on his initial February 1991 application for benefits, he listed both GR and KR but did not provide SSNs for either of them and did not submit a marriage or birth certificate.  The representative also indicated that right around that time, the Veteran either was moving or had moved from his address of record and did not receive the RO's October 1991 notification indicating that further information concerning these dependents was needed.  The Veteran testified that although the SSNs were not present on his February 1991 claim form, to his knowledge this information had been previously turned into VA along with his marriage certificate and KR's birth certificate.  He also testified that he did not know his level of pay could be dependent on the number of his verified dependents, so he did not question the amount of pay he was receiving from VA subsequent to the award of compensation benefits in September 1991.  Then later, in 1997, he decided to use his GI bill benefits to pay for his education.  At that point, he submitted documentation that included the birth certificate and marriage certificate to his Veteran's Service Officer (VSO) and received a receipt from the VSO that this information had been received.  The VSO then mailed this information to the RO.   

As alluded to above, in the January 2016 decision, the RO granted an earlier effective date of December 1, 1997, for payment of additional compensation based on dependent status.  Consequently, the remaining question is whether an effective date earlier than December 1, 1997 is warranted.  

As noted above, under the regulation controlling assignment of effective dates for entitlement to additional compensation for dependents, "date of claim" is the date of the Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; or the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  In this case, the Veteran did generally notify VA of his dependents' existence in February 1991.  However, he did not provide the necessary proof of their existence in the form of correct SSNs, the birth certificate for KR, the proof of the prior divorce from EV (i.e. the divorce decree) and the proof of his subsequent marriage to GR (i.e. the marriage certificate).  Thus, under the controlling regulations, he had not provided VA with sufficient notification for purposes of receiving additional compensation for these dependents.  38 C.F.R. § § 3.204(a)(2).  
(Even assuming arguendo that the Veteran's more general February 1991 statement of dependents could have been deemed otherwise sufficient for establishing the existence of GR and KR under 38 C.F.R. § 3.204(a)(1), this statement was not accompanied by their required, correct SSNs, a necessary precursor to establishment of the existence of a dependent for purposes of payment of additional compensation.  Id., 38 C.F.R. § 3.216).    

Instead, the SSNs, birth certificate, divorce decree and marriage certificate were not received until November 4, 1997.  Thus, the "date of claim" in this case is the date that this appropriate notice (i.e. notice with accompanying proof) of the existence of the dependent child and spouse was received, or November 4, 1997.  38 C.F.R. 
§ 3.401(b).  Notably, this date is later than the date that the dependency of GR or KR arose (May 1978 and October 1983, respectively); the effective date of the qualifying disability rating (February 1991) or the date of commencement of Veteran's compensation award (also February 1991).  Accordingly, the "date of claim" of November 4, 1997, is appropriately assigned as the effective date for the award of additional compensation for dependents KR and GR.  Id.  

As noted above, payment for additional compensation for dependents does not commence until the month following the effective date of the award.  See 38 C.F.R. § 3.31.  Consequently, the RO correctly assigned December 1, 1997, as the effective date for actual payment of the additional compensation.  Id.

The Board empathizes with the Veteran's testimony that during the time frame of his initial claim in 1991, he was either moving or had moved from his address of record; did not receive the RO's October 1991 notification indicating that further information concerning his dependents was needed; and thought at the time that he had already submitted the necessary information to confirm his dependents.  However, as there is no indication that the pertinent RO notifications requesting further information from this time frame were not sent to the current address the Veteran had on file with VA and no indication that any of the communications were returned as undeliverable, the Board does not find a basis for concluding that these notices were not delivered to the Veteran's address of record.  Similarly, although the Veteran may have believed he had provided the necessary confirmation of dependents to VA, the documentation of record does not provide a basis for finding this is the case and the Veteran has not identified any specific earlier communication whereby this information was specifically provided.  Additionally, although the Board recognizes that moving can often be a profoundly challenging major life event, the controlling regulations do not provide any leeway for an allowance of an earlier effective date based on the necessary information not being submitted due to the Veteran being otherwise occupied by such an event.  

In short, the Board is bound by the controlling regulations, which simply do not allow for assignment of an effective date for payment of additional compensation for dependents KR and GR that is any earlier than December 1, 1997.  Accordingly, an effective date earlier than this must be denied. 


ORDER

An effective date prior to December 1, 1997, for payment of additional compensation based on the dependent status of the Veteran's spouse, GF, and son, KR, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


